92 F.3d 1203
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.W. Henry WALL, Appellant,v.Jeffry W. KREAMER, Appellee.
No. 96-1039.
United States Court of Appeals, Federal Circuit.
May 30, 1996.

Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ORDER
MAYER, Circuit Judge.


1
The court considers whether W. Henry Wall's appeal should be dismissed.


2
In an April 12, 1996 order, the court stated that if Wall did not file his brief within 14 days, the appeal would be dismissed.  The court warned:  "No further extensions."   Wall, who is represented by counsel, has not filed a brief.*


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The appeal is dismissed.


5
(2) Wall's letter, treated as a motion for leave to file his brief out of time, is moot.


6
(3) Each side shall bear their own costs.



*
 In a January 18, 1996 order, the court directed Wall to file his brief within 14 days.  On February 12, 1996, Wall individually submitted a one-page "Appellant Brief."   Wall was specifically informed in the April 12 order, however, that as long as he is represented by counsel, only counsel may file documents